Citation Nr: 0025964	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
disability manifested by elevated cholesterol and 
triglycerides.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease, status post myocardial 
infarction and coronary artery bypass graft, formerly claimed 
as enlarged heart and myocarditis.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis of the hands.

4.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had verified active military service from 
February 1962 to February 1965, and from April 1965 to April 
1988.

This matter comes before the Board from rating actions of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.  The veteran originally claimed service 
connection for a number of conditions, including enlarged 
heart and myocarditis, high cholesterol and triglycerides, 
and arthritis in both hands in March 1988.  In a January 1989 
rating decision, service connection was granted for 
disabilities affecting fingers of the right and left hand, 
but entitlement to service connection for the other claimed 
conditions was denied, and the veteran was notified.  In 
April 1995, the veteran again asserted his entitlement to 
service connection.  The RO addressed the claims in issue 
without addressing finality of the previous rating decision.  
The Board has restated the issues to reflect that these three 
issues are attempts to reopen previously-denied claims.


REMAND

In February 1997, the veteran testified at a hearing before a 
hearing officer at the RO on the issues relating to heart 
disease, elevated cholesterol and triglycerides, and 
arthritis of the hands.  In April 1997, service connection 
was granted for PTSD, and an evaluation of 10 percent was 
assigned.  The veteran disagreed with that rating, and he 
perfected his appeal with a Form 9 filed in June 1997.  He 
requested a hearing before a Member of the Board at the RO.  
It is not shown that such a hearing was ever scheduled.  In 
February 1998, the veteran again wrote with respect to his 
PTSD claim and stated that, if he could have a hearing, he 
still wanted one.  The Board has found no statement from the 
veteran or his representative indicating a withdrawal of his 
request for a Board hearing at the RO.  A hearing on appeal 
will be held if the appellant expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (1999).  An appellant may 
request a hearing before the Board at a VA field facility 
when submitting the substantive appeal or thereafter, subject 
to restrictions not here applicable.  38 C.F.R. § 20.703 
(1999).

The veteran has requested and has not withdrawn his request 
for a Board hearing at the RO.  Appellate review of all 
claims in issue will be deferred pending return from this 
remand, as the veteran has not had a hearing before the Board 
on any issue on appeal.  Accordingly, although the Board 
sincerely regrets the delay, this appeal is remanded for the 
following:

Schedule the veteran for a personal 
hearing before a Veterans Law Judge 
sitting at the RO, in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


